DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 2, 4-6 and including all the depending claims 7-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “first water conveyance member”, & “second water conveyance member”, claim 2 recites “first water conveyance member”, claim 4 recites “second water conveyance member”, claims 5, 6 recite “third water conveyance member”; there has not been provided a description or any example in the specification disclosing the bolded limitations as stated above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-6 and including all the depending claims 7-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 2, 4-6 recite “first water conveyance member”, & “second water conveyance member”, & “third water conveyance member”. The bolded phrases make the claimed limitations indefinite, because, the specification does not clear define what the structures of the bolded limitations are. More clarification is required.
Claims 1, 5, 6 in lines 3, 9, 10 recite “the shape”. There is a lack of antecedent basis for the bolded limitation, because it has not been recited previously.


Allowable Subject Matter
Claims 5, 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claims 9-12 are only rejected under 112(a)(b) rejections, because they are depending on allowable claim 5.
However, claims cannot be considered “allowable” at this time due to 35 USC 112(a)(b) rejections set forth in this office action.
Therefore, upon the claims being rewritten or amended to overcome the rejections under 35 USC 112(a)(b) set forth in this office action, further consideration of these claims with respect to the prior art will be necessary.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: claims are considered to read over the prior arts of record, because the prior arts of record do not disclose or suggest the claimed combination of features including a third water conveyance member provided below at least one of the first heat exchange unit and the second heat exchange unit, wherein the third water conveyance member is located below the space, and has a third upper surface that faces a lower end portion of the fin, -5-Attorney Docket No. 129A_949_TNa first ridge located at an end portion of the third upper surface that is close to the first heat exchange unit in a section of the heat exchanger that is perpendicular to the tube axis, and a second ridge located at another end potion of the third upper surface that is close to the second heat exchange unit, the first ridge of the third water conveyance member is located below the pipe-set-side edge of the first heat exchange unit, and the second ridge of the third water conveyance member is located below the water conveyance region of the second heat exchange unit, the first ridge being located below the space.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 4, 7, 8, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kido (JPH 0313794 A), in view of Dong (CN 105057901 A).

Claim 1: Kido discloses a heat exchanger (i.e., FIG.2 showing heat exchanger) comprising:
a flat tube (i.e., 8); 
a fin (i.e., 5) formed in the shape of a plate (i.e., flat plate fins; page 2 & FIG.2) and having a plate surface (i.e., plate surface is inherent) that extends in a longitudinal direction (i.e., see FIG.2: fins extended in longitudinal direction) of the fin (i.e., 5) and such that a width direction (i.e., inherent) of the fin (i.e., 5) is perpendicular to the longitudinal direction (i.e., inherent), the fin (i.e., 5) being located such that the longitudinal direction (i.e., annotated by examiner in FIG.2) of the fin (i.e., 5) coincides with an up/down direction (i.e., annotated by examiner in FIG.2) and crosses a tube axis (i.e., annotated by examiner in FIG.2) of the flat tube (i.e., 8); and 
wherein the fin (i.e., 5) has 
a pipe set region (i.e., annotated by examiner in FIG.3) located at a pipe-set-side edge (i.e., annotated by examiner in FIG.3) that is one end edge (i.e., inherent) of the fin (i.e., 5) in the width direction (i.e., inherent), the pipe set region (i.e., annotated by examiner in FIG.3) having an insertion portion (i.e., groove 6 used as insertion) into which the flat tube (i.e., 8) is inserted, and 
a water-conveyance region (i.e., annotated by examiner in FIG.3) located at a water-conveyance-side edge (i.e., annotated by examiner in FIG.3) that is another end edge (i.e., inherent) of the fin (i.e., 5) in the width direction (i.e., inherent), the water-conveyance region having no insertion portion (i.e., see annotated FIG.3),







[AltContent: connector][AltContent: textbox (Tube axis)][AltContent: connector][AltContent: textbox (Up/down direction)][AltContent: connector][AltContent: textbox (Longitudinal direction
Fin)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    418
    654
    media_image1.png
    Greyscale















[AltContent: textbox (Water-conveyance-side edge)][AltContent: textbox (Pipe-set-side edge)][AltContent: textbox (Pipe set region)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: ][AltContent: ][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    312
    302
    media_image2.png
    Greyscale

[AltContent: textbox (Water-conveyance region)]


Kido discloses the claimed limitations claimed in claim 1, but fails to disclose a first water conveyance member and a second water conveyance member both provided below the fin, wherein the first water conveyance member has a first upper surface that faces a lower end portion of the fin, -3-Attorney Docket No. 129A_949_TNa first ridge located at one end portion of the first upper surface that is close to the water-conveyance-side edge in a section of the heat exchanger that is perpendicular to the tube axis of the flat tube a second ridge located at another end portion of the first upper surface that is close to the pipe-set-side edge in the section of the heat exchanger that is perpendicular to the tube axis of the flat tube, the second ridge being located below the water-conveyance region of the fin, wherein the second water conveyance member is provided below the pipe set region in the width direction of the fin.  
However, Dong teaches a first water conveyance member (i.e., deflector 5 used as water conveyance member) and a second water conveyance member (i.e., 5) both provided below a fin (i.e., fin 3; see FIG.7, paragraph [44]: number of deflector 5 is two), wherein the first water conveyance member (i.e., 5) has a first upper surface (i.e., inherent) that faces a lower end portion (i.e., inherent) of the fin (i.e., see FIG.7), -3-Attorney Docket No. 129A_949_TNa first ridge (i.e., annotated by examiner in FIG.7) located at one end portion (i.e., inherent) of the first upper surface (i.e., inherent) that is in a section (i.e., inherent) of a heat exchanger (i.e., FIG.5) that is perpendicular to a tube axis of a flat tube (i.e., axis of tube 2 is along horizontal direction and perpendicular to first ridge which is in vertical direction; see FIG.7), and a second ridge (i.e., annotated by examiner in FIG.7) located at another end portion (i.e., inherent) of the first upper surface (i.e., inherent) that in the section (i.e., inherent) of the heat exchanger (i.e., FIG.5) that is perpendicular to the tube axis of the flat tube (i.e., axis of tube 2 is along horizontal direction and perpendicular to second ridge which is in vertical direction; see FIG.7), the second ridge being located the fin (i.e., see FIG.7),wherein the second water conveyance member (i.e., 5) is provided below the pipe set region in the width direction of the fin (i.e., see annotated FIG.7) for the purpose of guiding the condensate and flowing out of deflector so that the heat exchange are of the heat exchanger can be increased (paragraph [44]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Kido to include a first water conveyance member and a second water conveyance member both provided below the fin, wherein the first water conveyance member has a first upper surface that faces a lower end portion of the fin, -3-Attorney Docket No. 129A_949_TNa first ridge located at one end portion of the first upper surface that is close to the water- conveyance-side edge in a section of the heat exchanger that is perpendicular to the tube axis of the flat tube a second ridge located at another end portion of the first upper surface that is close to the pipe-set-side edge in the section of the heat exchanger that is perpendicular to the tube axis of the flat tube, the second ridge being located below the water-conveyance region of the fin, wherein the second water conveyance member is provided below the pipe set region in the width direction of the fin as taught by Dong so that the first ridge, the second ridge, and the second water conveyance member to be close to the water- conveyance-side edge, to the pipe-set-side edge, below the water-conveyance region, and the pipe set region of Kido in order to guide the condensate and to flow out of deflector so that the heat exchange are of the heat exchanger can be increased.

    PNG
    media_image3.png
    596
    670
    media_image3.png
    Greyscale

[AltContent: connector][AltContent: textbox (Second ridge)][AltContent: connector][AltContent: textbox (First ridge)]
    PNG
    media_image4.png
    814
    238
    media_image4.png
    Greyscale


Claim 2: Kido as modified discloses the apparatus as claimed in claim 1, wherein the first water conveyance member (Dong i.e., annotated by examiner in FIG.7) is provided such that the first ridge (Dong i.e., annotated by examiner in FIG.7) and the second ridge (Dong i.e., annotated by examiner in FIG.7) are located below the water-conveyance region (Kido i.e., annotated by examiner in FIG.3).  

Claim 4: Kido as modified discloses the apparatus as claimed in claim 1, wherein the second water conveyance member (Dong i.e., 5) has 
a second upper surface (Dong i.e., inherent) that faces the lower end portion (Dong i.e., inherent) of the fin (Dong i.e., see FIG.7), 
a first ridge (Dong i.e., annotated by examiner in FIG.7) located at one end portion (Dong i.e., inherent) of the second upper surface (Dong i.e., inherent) that is in the section (Dong i.e., inherent) of the heat exchanger (Kido i.e., FIG.2 heat exchanger) that is perpendicular to the tube axis of the flat tube (Dong i.e., axis of tube 2 is along horizontal direction and perpendicular to first ridge which is in vertical direction; see FIG.7), and 
a second ridge (Dong i.e., annotated by examiner in FIG.7) located at another end portion (Dong i.e., inherent) of the second upper surface (Dong i.e., inherent) that is in the section (Dong i.e., inherent) of the heat exchanger (Kido i.e., FIG.2 heat exchanger) that is perpendicular to the tube axis of the flat tube (Dong i.e., axis of tube 2 is along horizontal direction and perpendicular to second ridge which is in vertical direction; see FIG.7), the second ridge (Dong i.e., annotated by examiner in FIG.7) being located outward of the pipe-set-side edge (Kido i.e., annotated by examiner in FIG.3) of the fin (Kido i.e., 5).  








    PNG
    media_image5.png
    610
    478
    media_image5.png
    Greyscale


Claims 7, 8, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kido (JPH 0313794 A), in view of Dong (CN 105057901 A), and further in view of Akaiwar (WO 2017221303 A1).

Claim 7: Kido as modified discloses the apparatus as claimed in claim 1 a heat exchanger unit (i.e., FIG.1) comprising: the heat exchanger (i.e., FIG.2 heat exchanger);

Kido discloses the claimed limitations as claimed in claim 7, but fails to disclose a fan configured to send air to the heat exchanger, wherein the heat exchanger is provided such that the water-conveyance region is located upwind of the pipe set region.  
Further, Akaiwar teaches a fan (i.e., 36) configured to send air to a heat exchanger (i.e., 1), the heat exchanger is provided such that a water-conveyance region (i.e., 6; see FIG.13) is located upwind of a pipe set region (i.e., 5; see FIG.13) for the purpose of supplying air which is a heat exchange fluid to the heat exchanger (lines 225-226).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the apparatus of Kido to include a fan configured to send air to the heat exchanger, the heat exchanger is provided such that the water-conveyance region is located upwind of the pipe set region as taught by Akaiwar in order to supply air which is a heat exchange fluid to the heat exchanger.


    PNG
    media_image6.png
    412
    314
    media_image6.png
    Greyscale

Claim 8: Kido as modified discloses the apparatus as claimed in claim 1 a heat exchanger unit (i.e., FIG.1) comprising: the heat exchanger (i.e., FIG.2 heat exchanger); and wherein the heat exchanger (i.e., FIG.2 heat exchanger) is provided such that the pipe set region (i.e., annotated by examiner in FIG.3) is located upwind (i.e., see FIG.3: ‘A’) of the water-conveyance region (i.e., annotated by examiner in FIG.3).   








    PNG
    media_image7.png
    446
    586
    media_image7.png
    Greyscale

Kido discloses the claimed limitations as claimed in claim 8, but fails to disclose a fan configured to send air to the heat exchanger,
Further, Akaiwar teaches a fan (i.e., 36) configured to send air to a heat exchanger (i.e., 1) for the purpose of supplying air which is a heat exchange fluid to the heat exchanger (lines 225-226).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the apparatus of Kido to include a fan configured to send air to the heat exchanger as taught by Akaiwar in order to supply air which is a heat exchange fluid to the heat exchanger. 


Claim 13: Kido as modified discloses the apparatus as claimed in claim 7 a refrigeration cycle apparatus (i.e., paragraph [1]: heat exchanger used in air conditioning equipment, refrigeration equipment, etc.) provided with the heat exchanger unit (i.e., FIG.1).

  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure which is relevant to a heat exchanger:
Ito (2019/0049185 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMRAN TAVAKOLDAVANI/Examiner, Art Unit 3763                                                                                                                                                                                                        
/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763